Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-8, 21-22, 24-28 and 30-35 are currently pending in the application. 

Response to Amendment
The amendment filed on March 21, 2022 has been entered and considered by the examiner. By the amendment, claim 1 and 13 are amended. Following Applicants amendments made, the 101 and 103 rejection of the claims are still Maintained. 

Response to 101 Arguments

Applicant arguments
Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments page 8
According to the Examiner, the steps according to former claim 1 could be performed in the human mind or with the aid of pencil and paper. The Applicant points out that new step /g/ of claim 1 refers to an optimization of the oil/gas production of the at least one well connected to the reservoir. Thus, step /g/ is not about a simulation that could be performed in a human mind or with the aid of pencil and paper, but about a “real” optimization of oil/gas production. Step /g/ may comprise all kinds of optimizations, for example a modification of the position where a well is drilled or of any of parameters of the well, or the modification of other production parameters.
Based on the “2019 Revised Patent Subject matter Eligibility Guidance”, the Applicant considers that the present application is eligible to become a patent. Contrary to the disclosure of Alice Corp., present claim 1 is not limiting an abstract idea to a computer environment by simply performing an idea via a computer. On the contrary, the present disclosure is about the optimization of oil/gas production, which cannot be performed in the human mind or with the aid of pencil and paper.

Examiner response
Optimizing the oil/gas production of the at least one well connected to the reservoir based on said modeled flows is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h) and it is only the improvement in the abstract idea itself not in the hydrocarbon production technology.  The step of performing a modeling of flows only involve mental process using pen and paper or the mathematical features  to determine the modeled flows and optimizing,  in response to modeled flows within the reservoir do not provide sufficient details how this optimization will happen and improve the hydrocarbon production technology. Claim also do not provide details about performing a modeling flows within the reservoir and how that improves the process of optimizing. Thus, the claims are directed to abstract idea. Examiner also address this limitation based on the Example 24: Updating Alarm Limits- the instant application fails to explain how the process of optimizing and how it will improve the recited technological field. The steps merely stating a result without adding any meaningful limits. Taken alone or as an ordered combination, these additional elements do not amount to a claim as a whole that is significantly more than the exception. The use of computers were recited at a high level of generality and merely used computers for performing a mental process in a computer environment. ((See MPEP 2106.04(a)(2)(III)(C))

Response to 35 USC 103 arguments

3.           Applicant’s arguments regarding the 35 USC 103 rejection have been fully considered but are not persuasive. 


Applicant arguments 
Applicant considers that Al-Turki does not disclose the following underline feature of claim 1 (which was recognized by the Examiner in all previous Office Actions): 
“/b/ receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data being applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir, a flow condition being a time-dependent set of data indicating the flows of the at least one well during a period of time;”

Examiner response 
Ali-Turki still teaches all the underlined limitations and explanation is given below by adding other paragraph. Control data being applicable to the simulation period data as disclosed in para 73- Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period. In addition, each respective preselected time period can include one or more time steps. Each of the plurality of prediction simulation runs, consequently, also can be configured to output a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. Each simulation data set can include one or more simulation data values, and the respective each of the plurality of hydrocarbon reservoirs can have a plurality of hydrocarbon wells. Each of the one or more simulation data values can be configured to be associated with one of the plurality of hydrocarbon wells. See para 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data. That simulated hydrocarbon fluid flow data may then be compared to historical, observed data from the real hydrocarbon reservoir. See para 108- Further, “history” can represent a historical, observed value (i.e., an actual measured reservoir characteristic value), such as, for example, one or more of the plurality of actual measured reservoir characteristic values for the hydrocarbon reservoir associated with the simulation run. Likewise, “sim” can represent one or more simulation data values of the simulation data set associated with the simulation run at the time step. (see para 006 -observed or historical data is the control data from the real hydrocarbon reservoir. This control data is associated with the simulation fluid flow data at each time steps for the preselected time period.  

Applicant arguments 
Applicant considers that Al-Turki does not disclose the following underline feature of claim 1
/e/ if a quality criterion is not met based on the quality value, determining a second time step within the first time step in such a way that the second time step is aligned with changes in production of the least one well, such as a closure/opening of the at least one well and/or a transitional period for the production of the at least one well, and 
reiterating steps /c/ to /e/ with the second time step as the first time step.

Examiner response
Examiner reads the  first step is one simulation period…within that simulation period there are other sub time steps. For example, first step t0---one simulation period. Second time step falls within the same simulation period. Examiner consider the simulation period consists of different time periods with several sub-time steps for the first step. Second time step is the iterative process if first step didn’t produce the desired outcome in the given same simulation period and so on. Examiner reads the second time step is the iterative process for the next time step in the same simulation period if the first time step does not produce the desired outcome. Examiner request applicant to have an interview to clarify the difference between time steps to be used in the simulation process. 
Regarding the applicant arguments on second time step, Cespedes still teaches second time step. Timestep is the time interval for which simulation will progress during next "step". Time step increase of 0.5 indicated the time interval as shown in 4A and 4B- the simulation periods is divided into multiple period of times. After the time telf or point (410, 430) when there the well is not producing (e.g., end of linear flow) and it reflects the change in production. 

Claim Objections
4.       Claim 13 is objected to because of the following informalities: Claim 13 recites the
limitation “..said modeled flow states" in last limitation. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC §101

5.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-11 are directed to method or process, which falls on the one of the statutory category.
Claim: 12 recites “non-transitory computer readable medium storing a program”. This is the manufacture and fall into one of the statutory categories of invention.
Claim: 13 recites a device or machine, which fall into one of the statutory categories of invention.

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
selecting data corresponding to the control data and that is applicable to the first time step; 
determining at least one quality value based on the selected data; if a quality criterion is not met based on the quality value, determining a second time step within the first time step in such a way that the second time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well, and reiterating steps /c/ to /e/ with the second time step as the first time step;
if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step. 

Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 1 recites the additional elements of 
receiving a first time step; 
receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)) Claim limitation " optimizing the oil/gas production of the at least one well connected to the reservoir based on said modeled flows” is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). A method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within, a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production. Thus, the claims 1 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
receiving a first time step; 
receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)). Claim limitation "optimizing the oil/gas production of the at least one well connected to the reservoir based on said modeled flows” is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h) and cannot provide the inventive concept. A method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within, a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production (See MPEP 2106.05(h)). Thus, the claim 1 is not patent eligible.


Claim 2 further recites wherein the determination of the quality value comprises a determination of a root mean square error of the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 2 is directed to the abstract idea. 
Claim 2 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3 further recites wherein the determination of the quality value comprises a determination of a mean absolute error of the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 3 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4 further recites wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas.  Thus, claim 4 is directed to the abstract idea. 
Claim 4 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5 recites wherein the quality criterion is not met if the quality value is greater than a predetermined value. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claim 5 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 5 is not patent eligible.


Claim 6 further recites 
receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir; (These limitation is recited at a high level of generality (i.e., as a general means of receiving pressure and temperature data), and amounts to mere data gathering and was found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g))
converting the selected data based on said received pressure and temperature values; wherein the converted data is used for the determination of step d. (Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas.)
Claims 6 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 7 further recites wherein the determination of the quality value comprises a binarization of at least the selected data. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 7 is directed to the abstract idea. 
Claim 7 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 8 further recites wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a. null flow condition. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 8 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 9 further recites wherein the simulation period is split into a plurality of simulation periods to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null, flow condition. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claim 9 is directed to the abstract idea. 
The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 10 further recites wherein the determination of the quality value comprises a determination of a respective quality sub-value for each of the wells, the quality value being determined, based on a weighted sum of the respective quality sub-values. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. And the claim does not include any additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 11 further recites wherein respective weights of the weighted sum are functions of a flow of each well during the first time step or the simulation period. Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Claims 11 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. 


Claim 12 further recites a non -transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 1 when the computer program is run by the data-processing device. The additional elements of a non-transitory computer readable medium and data processing unit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) The claim does not include any additional elements that integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.



Regarding claim 13
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 13 recites: 
a first circuit for executing an action of selecting data corresponding to the control data and that is applicable to the first time step; 
a second circuit for executing an action of determining at least one quality value based on the selected data; 
a third circuit for, if a quality criterion is not met based on the: quality value, executing an action of determining a second time step within the first time step in such a way that the second time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well, and for controlling the first circuit, the second circuit, the third circuit to execute their actions with the second time step as the first time step and
a fourth circuit for, if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step.
Under the broadest reasonable interpretation, these limitations are process steps that cover mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer components such as first circuit, second circuit, third circuit and fourth circuit. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components such as first circuit, second circuit, third circuit and fourth circuit, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim 13 recites the additional elements of 
an interface for receiving a first time step; 
an interface for receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)). Claim limitation “optimizing the oil/gas production of the at least one well connected to the reservoir based on said modeled flows” is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h). The additional elements of interface, first circuit, second circuit, third circuit,  fourth circuit and fifth circuit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) A device for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production. Thus, the claims 13 is directed to abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of
an interface for receiving a first time step; 
an interface for receiving a control data derived from real data gathered from at least one well connected to the reservoir, the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir; 
These limitation is recited at a high level of generality (i.e., as a general means of obtaining data related to first time step and control data related to flow condition), and amounts to mere data gathering. (See MPEP 2106.05(g)). Claim limitation "optimizing the oil/gas production of the at least one well connected to the reservoir based on said modeled flows” is generally linking the use of a judicial exception to a field of use, as discussed in MPEP § 2106.05(h)and cannot provide an inventive concept.  The additional elements of interface, first circuit, second circuit, third circuit, fourth circuit and fifth circuit which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)) A device for optimizing a modeling of flows within a reservoir for optimization of oil/gas production, said modeling comprising a determination of a time step within a simulation period is generally linking the use of a judicial exception to a particular technological environment or field of use in hydrocarbon production. (See MPEP 2106.05(h)) Thus, the claim 13 is not patent eligible.


Claim Rejections - 35 USC § 103
7.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.           Claims 1, 5, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of Cespedes  (PUB NO: US 20150149089 A1)

Regarding claim 1
Al-Turki teaches a computer-implemented method for optimizing a modeling of flows within a reservoir for optimization of oil/gas production for applications in a porous medium, (See Abstract and ¶ 002 and fig 10-plurality of fluid flow simulation runs in each of a plurality of hydrocarbon reservoirs are initiated. the invention relate to hydrocarbon reservoir production and non-transitory computer-readable medium having computer program stored therein to enhance hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs. See also ¶ 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data), said modeling comprising a determination of a time step within, a simulation period ( ¶ 19-Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period, and each respective preselected time period can include one or more time step), the method comprising:

Examiner note: Examiner consider the flows in the hydrocarbon reservoir as the porous medium that is oil/gas reservoir (see instant application-field of invention)


a.    receiving a first time step;(see para 37-Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period. Each respective preselected time period can include one or more time steps. Each of the plurality of prediction simulation runs also can be configured to output a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. See para 98-outputting 203 a simulation data set of a simulation run at a time step, as illustrated in FIG. 5 and FIG. 6. )

b.    receiving a control data derived from real data gathered from at least one well connected to the reservoir, (See para 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data. That simulated hydrocarbon fluid flow data may then be compared to historical, observed data from the real hydrocarbon reservoir.)

the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir,  a flow condition being a time-dependent set of data indicating the flows of the well during a period of time, a flow condition being a time-dependent set of data indicating the flows of the at least one well during a period of time;(see  ¶ 73 - The steps can include, for example, initiating, for each of the plurality of hydrocarbon reservoirs, each of a plurality of fluid flow simulation runs. Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period. Each of the plurality of prediction simulation runs, consequently, also can be configured to output a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. Each simulation data set can include one or more simulation data values, and the respective each of the plurality of hydrocarbon reservoirs can have a plurality of hydrocarbon wells. Each of the one or more simulation data values can be configured to be associated with one of the plurality of hydrocarbon wells. See para 108- Further, “history” can represent a historical, observed value (i.e., an actual measured reservoir characteristic value), such as, for example, one or more of the plurality of actual measured reservoir characteristic values for the hydrocarbon reservoir associated with the simulation run. Likewise, “sim” can represent one or more simulation data values of the simulation data set associated with the simulation run at the time step.)

Examiner note: see para 006 -observed or historical data is the control data from the real hydrocarbon reservoir. This control data is associated with the simulation fluid flow data at each time steps for the preselected time period.  


c.        selecting selected data corresponding to the control data and that is applicable to the first time step;( See  ¶ 98- 99-a method related to history matching can include, for example, receiving 201 preselected values of one or more threshold variables, initiating 202 a simulation run, and outputting 203 a simulation data set of a simulation run at a time step, as illustrated in FIG. 5 and FIG. 6 A method can then include determining 204 whether the time step was the last time step for the simulation run. In addition, each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period, and each respective preselected time period can include one or more time steps. Further, each of the plurality of prediction simulation runs can be configured to output 203 a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. Each simulation data set can include, for example, one or more simulation data values.)

Examiner note: Al-Turki discloses the selecting the control data (simulation fluid flow data) with the time steps. And outputting the simulation data 203 that is applicable to the first step (step 203 fig 5) during the simulation run 202.

d.        determining at least one quality value based on the selected data; (see ¶ 6- Higher quality hydrocarbon reservoir simulation models may be desirable because they may produce more accurate predictions. Notably, history-matching simulations may affect prediction simulations, though, because history-matching simulations may be used to improve the quality of a hydrocarbon reservoir simulation model later used for prediction simulations. Consequently, history matching may be an important part of hydrocarbon reservoir simulation. See also ¶ 66 and fig 5 element 206- a simulation error measurement for the hydrocarbon field for a history-matching simulation run after a time step can be determined responsive to a comparison of (1) the one or more simulation data values of the simulation data set associated with the history-matching simulation run after the time step and (2) one or more of the plurality of actual measured reservoir characteristic values 103 for the respective each of the plurality of hydrocarbon reservoirs.)

Examiner note: Examiner consider the quality value is determined by the simulation error measurement 206. The quality value is the calculated value obtained by using simulation error measurement 206.

e.	if a quality criterion is not met based on the quality value, determining a second time step within the first time step and reiterating steps /c/ to /e/ with the second time step as the first time step; (see fig 5 and ¶ 98- calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance, as illustrated. If the simulation error measurement for the hydrocarbon field does not exceed a predetermined simulation run termination error tolerance 209, a method can include starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.) 

Examiner note: According to the figure 5 and para 98. Element 209 shows the quality criterion result. Thus, the examiner consider the quality criterion is not met when the calculated simulation error measurement that is the quality value for the hydrocarbon field does not exceeds a predetermined simulation run termination error tolerance. And reiterating the steps of c to e with the second step corresponds to starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.
and

f.	if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step. (See ¶ 98 and fig 5-6-If the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance 209, a method can include terminating 210 the simulation run. After terminating a simulation run 210, a method can then include storing 212 data representative of a terminating state of a terminated simulation run. See para 101-starting a simulation run 151, outputting time step data 152 to produce time step data 153, and then determining whether the time step was the last time step to be performed by the simulator 154. If the time step was the last time step to be performed by the simulator 154, simulator action 146 can then include wrapping up the simulation run 164 to produce output 165. Output 165 and time step data 153 can both include, for example, simulated hydrocarbon well data such as production, injection, and pressure data.)

Examiner note: Under the broadest reasonable sense examiner consider higher the simulation error measurement, lower the quality value and vice-versa. Thus, the examiner consider the quality criterion is met when the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance. Examiner consider the terminating stage of a termination solution run corresponds to first time step since it is not moving to next time step. Examiner reads the  first step is one simulation period…within that simulation period there are other sub time steps. For example, first step t0---one simulation period. Second time step falls within the same simulation period. Examiner consider the simulation period consists of different time periods with several sub-time steps for the first step. Second time step is the iterative process if first step didn’t produce the desired outcome in the given same simulation period and so on. Examiner reads the second time step is the iterative process for the next time step in the same simulation period if the first time step does not produce the desired outcome as shown in figure 5-6.

g.        optimizing the oil/gas production of the at least one well connected to the reservoir, based on said modeled flows. (see para 006-007- producing a variety of simulated hydrocarbon fluid flow data. As illustrated in FIG. 2b, for example, a geological model 71 may be upscaled 72 to a simulation model 73. A fluid flow simulation 74 may then be performed. Using production data 75, whether an objective function has been met may be determined 76. An objective function of a simulation study may be the objective, i.e., the goal, of the study in terms of output. An objective function of a prediction study, for instance, may be to maximize oil production.)

However, Al-Turki does not teach the time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well. 
In the related field of invention, Cespedes  teaches the time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well. (See para 21- determining parameters from the normalized pressure variable to calculate the estimated size of the LFV of the reservoir as it changes with time. The embodiments can further include determining from the LFV curve the time at which the well stops producing mainly from the part of the reservoir enhanced by hydraulic fractures (e.g., end of linear flow) and starts producing mainly from surrounding reservoir. The embodiments can further include determining from the LFV curve whether the well has a closed boundary or an open boundary with a reservoir that extends beyond the region stimulated by the hydraulic fractures. See fig 4A- which is characteristic of a closed boundary. See fig 4B-which is characteristic of an open boundary)

Examiner note: Timestep is the time interval for which simulation will progress during next "step". As shown in 4A and 4B the simulation periods is divided into multiple period of times. After the time telf or point (410, 430) when there the well is not producing (e.g., end of linear flow) and it reflects the change in production.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki to include the time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well as taught by Cespedes  in the system of Al-Turki for the reservoir management, and more particularly to linear flow, boundaries, and determining reserves of a reservoir. Knowing the amount of these resources (also called reserves) in the subterranean formation can help a company to determine whether a field operation should be performed and, if so, what that field operation should be. (See ¶ 002-003)



Regarding claim 5
Al-Turki further teaches wherein the quality criterion is not met if the quality value is greater than a predetermined value. (see fig 5 and  ¶ 98- calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance, as illustrated. If the simulation error measurement for the hydrocarbon field does not exceed a predetermined simulation run termination error tolerance 209, a method can include starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.) 

Examiner note: Under the broadest reasonable sense examiner consider higher the simulation error measurement, lower the quality value and vice-versa. Thus, the examiner consider the quality criterion is not met when the quality score exceeds a predetermined simulation run termination error tolerance. 

Regarding claim 8
Al-Turki does not teach wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a. null flow condition.
In the related field of invention, Cespedes further teaches wherein the simulation period is determined to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null flow condition. (See ¶ 40 - the production time is the time when the well is producing and periods when the well is shut in are excluded from the analysis.  ¶ 67- the reservoir model data 638 of the storage repository 630 includes any data that is directly or indirectly associated with the reservoir. Reservoir model data 638 can be any data, measured or calculated, associated with a reservoir, which can include the linear flow volume)

Examiner note: Examiner consider the shut in condition as the null flow condition because of the zero production. The period of time is excluded when there the well is not producing. 


Regarding claim 9 
Al-Turki does not teach wherein the simulation period is split into a plurality of simulation periods to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null, flow condition.
In the related field of invention, Cespedes further teaches wherein the simulation period is split into a plurality of simulation periods to exclude periods of time in which the at least one well ceases to have a non-null flow condition or ceases to have a null, flow condition.  (See ¶ 21- The embodiments can further include determining from the LFV (linear flow) curve the time at which the well stops producing mainly from the part of the reservoir enhanced by hydraulic fractures (e.g., end of linear flow). FIG. 3A and ¶ 40- The normalized pressure values generated via Equation 1 are plotted versus actual production time. The production time is the time when the well is producing and periods when the well is shut in are excluded from the analysis. See  ¶ 108 FIG. 3A, the end of linear flow 310 can be determined from the generated normalized pressure graph when the normalized pressure curve 307 deviates from the best fit line (e.g., the linear fit line 305) using derivatives, a threshold, or both )

Examiner note: Examiner consider the shut in condition as the null flow condition because of the no production rates. As shown in fig 3A the simulation periods is divided into multiple period of times and each period shows the normalized pressure curve deviates 307 due to the end of linear flow. The period of time is excluded when there the well is not producing (e.g., end of linear flow).

Regarding claim 12
Al-Turki further teaches a non -transitory computer readable storage medium, having stored thereon a computer program comprising program instructions, the computer program being loadable into a data-processing unit and adapted to cause the data-processing unit to carry out the steps of claim 1 when the computer program is run by the data-processing device. (see fig 10 and para 71-72- the instructions 106 in the non-transitory memory medium 105, when executed. A system according to yet another embodiment, for example, can include one or more processors 101 collectively having a limited and predetermined combined computing capacity, as illustrated, for example, in FIG. 10. A system can also include non-transitory memory medium 105 in communication with one or more of the one or more processors 101. See para 77- A system can also include one or more databases 102 in communication with the one or more processors 101)


Regarding claim 13
Al-Turki teaches a device for optimizing a modeling of flows within a reservoir for optimization of oil/gas production for applications in porous medium, (See Abstract and ¶ 002 and fig 10-plurality of fluid flow simulation runs in each of a plurality of hydrocarbon reservoirs are initiated. the invention relate to hydrocarbon reservoir production and non-transitory computer-readable medium having computer program stored therein to enhance hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs. See also ¶ 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data), said modeling comprising a determination of a time step within a simulation period ( ¶ 19-Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period, and each respective preselected time period can include one or more time step), the method comprising:

Examiner note: Examiner consider the flows in the hydrocarbon reservoir as the porous medium that is oil/gas reservoir (see instant application-field of invention)


a.    an interface for receiving a first time step;(see para 37 and fig 10-Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period. Each respective preselected time period can include one or more time steps. Each of the plurality of prediction simulation runs also can be configured to output a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. See para 98-outputting 203 a simulation data set of a simulation run at a time step, as illustrated in FIG. 5 and FIG. 6. )

b.   an interface for receiving a control data derived from real data gathered from at least one well connected to the reservoir, See para 006- Hydrocarbon reservoir simulation may include at least two important types of simulations of fluid flow in a hydrocarbon reservoir: (1) history-matching simulations and (2) prediction (or predictive) simulations. History-matching simulations may serve to validate a model of the subject hydrocarbon reservoir by producing a variety of simulated hydrocarbon fluid flow data. That simulated hydrocarbon fluid flow data may then be compared to historical, observed data from the real hydrocarbon reservoir.)

the control data applicable to said simulation period and comprising a flow condition for the at least one well connected to the reservoir,  a flow condition being a time-dependent set of data indicating the flows of the well during a period of time, a flow condition being a time-dependent set of data indicating the flows of the at least one well during a period of time;(see ¶ 73 - The steps can include, for example, initiating, for each of the plurality of hydrocarbon reservoirs, each of a plurality of fluid flow simulation runs. Each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period. Each of the plurality of prediction simulation runs, consequently, also can be configured to output a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. Each simulation data set can include one or more simulation data values, and the respective each of the plurality of hydrocarbon reservoirs can have a plurality of hydrocarbon wells. Each of the one or more simulation data values can be configured to be associated with one of the plurality of hydrocarbon wells. See para 108- Further, “history” can represent a historical, observed value (i.e., an actual measured reservoir characteristic value), such as, for example, one or more of the plurality of actual measured reservoir characteristic values for the hydrocarbon reservoir associated with the simulation run. Likewise, “sim” can represent one or more simulation data values of the simulation data set associated with the simulation run at the time step.)

Examiner note: see para 006 -observed or historical data is the control data from the real hydrocarbon reservoir with flow condition data. This control data is associated with the simulation fluid flow data at each time steps for the preselected time period.  



c.  a first circuit for executing an action of selecting data corresponding to the control data and that is applicable to the first time step;( See fig 10 and  ¶ 98- 99-a method related to history matching can include, for example, receiving 201 preselected values of one or more threshold variables, initiating 202 a simulation run, and outputting 203 a simulation data set of a simulation run at a time step, as illustrated in FIG. 5 and FIG. 6 A method can then include determining 204 whether the time step was the last time step for the simulation run. In addition, each of the plurality of prediction simulation runs can be configured to operate for a respective preselected time period, and each respective preselected time period can include one or more time steps. Further, each of the plurality of prediction simulation runs can be configured to output 203 a simulation data set responsive to operation of the respective prediction simulation run after each of the one or more time steps. Each simulation data set can include, for example, one or more simulation data values.)

Examiner note: Al-Turki discloses the selecting the control data (simulation fluid flow data) with the time steps. And outputting the simulation data 203 that is applicable to the first step (step 203 fig 5) during the simulation run 202.

d.  a second circuit for executing an action of determining at least one quality value based on the selected data; (see fig 10 and ¶ 6- Higher quality hydrocarbon reservoir simulation models may be desirable because they may produce more accurate predictions. Notably, history-matching simulations may affect prediction simulations, though, because history-matching simulations may be used to improve the quality of a hydrocarbon reservoir simulation model later used for prediction simulations. Consequently, history matching may be an important part of hydrocarbon reservoir simulation. See also ¶ 66 and fig 5 element 206- a simulation error measurement for the hydrocarbon field for a history-matching simulation run after a time step can be determined responsive to a comparison of (1) the one or more simulation data values of the simulation data set associated with the history-matching simulation run after the time step and (2) one or more of the plurality of actual measured reservoir characteristic values 103 for the respective each of the plurality of hydrocarbon reservoirs.)

Examiner note: Examiner consider the quality value is determined by the simulation error measurement 206. The quality value is the calculated value obtained by using simulation error measurement 206.

e.    a third circuit for, if a quality criterion is not met based on the quality value, executing an action of determining a second time step within the first time step, and for controlling the first circuit, the second circuit and the third circuit to execute their actions with the second time step as the first time step; (see fig 5 and ¶ 98- calculating 206 a simulation error measurement for the hydrocarbon field at the time step then determining 209 whether the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance, as illustrated. If the simulation error measurement for the hydrocarbon field does not exceed a predetermined simulation run termination error tolerance 209, a method can include starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.) 

Examiner note: According to the figure 5 and para 98. Element 209 shows the quality criterion result. Thus, the examiner consider the quality criterion is not met when the calculated simulation error measurement that is the quality value for the hydrocarbon field does not exceeds a predetermined simulation run termination error tolerance. And reiterating the steps of c to e with the second step corresponds to starting 211 another time step then outputting 203 a simulation data set of a simulation run at the time step.

f.    a fourth circuit for, if the quality criterion is met based on the quality value, performing a modeling of flows within the reservoir based on said first time step. (See ¶ 98 and fig 5-6-If the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance 209, a method can include terminating 210 the simulation run. After terminating a simulation run 210, a method can then include storing 212 data representative of a terminating state of a terminated simulation run. See para 101-starting a simulation run 151, outputting time step data 152 to produce time step data 153, and then determining whether the time step was the last time step to be performed by the simulator 154. If the time step was the last time step to be performed by the simulator 154, simulator action 146 can then include wrapping up the simulation run 164 to produce output 165. Output 165 and time step data 153 can both include, for example, simulated hydrocarbon well data such as production, injection, and pressure data.)

Examiner note: Under the broadest reasonable sense examiner consider higher the simulation error measurement, lower the quality value and vice-versa. Thus, the examiner consider the quality criterion is met when the simulation error measurement for the hydrocarbon field exceeds a predetermined simulation run termination error tolerance. Examiner consider the terminating stage of a termination solution run corresponds to first time step since it is not moving to next time step. Examiner reads the  first step is one simulation period…within that simulation period there are other sub time steps. For example, first step t0---one simulation period. Second time step falls within the same simulation period. Examiner consider the simulation period consists of different time periods with several sub-time steps for the first step. Second time step is the iterative process if first step didn’t produce the desired outcome in the given same simulation period and so on. Examiner reads the second time step is the iterative process for the next time step in the same simulation period if the first time step does not produce the desired outcome as shown in figure 5-6.


g.  device for optimizing the oil/gas production of the at least one well connected to the reservoir, based on said modeled flow states. (see para 006-007- producing a variety of simulated hydrocarbon fluid flow data. As illustrated in FIG. 2b, for example, a geological model 71 may be upscaled 72 to a simulation model 73. A fluid flow simulation 74 may then be performed. Using production data 75, whether an objective function has been met may be determined 76. An objective function of a simulation study may be the objective, i.e., the goal, of the study in terms of output. An objective function of a prediction study, for instance, may be to maximize oil production.)

However, Al-Turki does not teach the time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well. 
In the related field of invention, Cespedes  teaches the time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well. (See para 21- determining parameters from the normalized pressure variable to calculate the estimated size of the LFV of the reservoir as it changes with time. The embodiments can further include determining from the LFV curve the time at which the well stops producing mainly from the part of the reservoir enhanced by hydraulic fractures (e.g., end of linear flow) and starts producing mainly from surrounding reservoir. The embodiments can further include determining from the LFV curve whether the well has a closed boundary or an open boundary with a reservoir that extends beyond the region stimulated by the hydraulic fractures. See fig 4A- which is characteristic of a closed boundary. See fig 4B-which is characteristic of an open boundary)

Examiner note: Timestep is the time interval for which simulation will progress during next "step". As shown in 4A and 4B the simulation periods is divided into multiple period of times. After the time telf or point (410, 430) when there the well is not producing (e.g., end of linear flow) and it reflects the change in production.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki to include the time step is aligned with changes in production of the least one well, such as closure/opening of the at least one well and/or a transitional period for the production of the at least one well as taught by Cespedes  in the system of Al-Turki for the reservoir management, and more particularly to linear flow, boundaries, and determining reserves of a reservoir. Knowing the amount of these resources (also called reserves) in the subterranean formation can help a company to determine whether a field operation should be performed and, if so, what that field operation should be. (See ¶ 002-003)



10.            Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of Cespedes et al., (PUB NO: US 20180218098 A1), hereinafter Cespedes and further in view of Germain et al., (PUB NO: US 20140351183 A1) hereinafter Germain.


Regarding claim 2
The combination of Al-Turki and Cespedes does not teach wherein the determination of the quality value comprises a determination of a root mean square error of the selected data.
In the related field of invention, Germain teaches wherein the determination of the quality value comprises a determination of a root mean square error of the selected data. (see  ¶ 129-130- Various error metrics are generated for each candidate model based on the validation subset, such as root mean square error (RMSE), mean absolute percentage error (MAPE), and other custom metrics. Moreover, the error metrics for each candidate model may take into account data quality of the underlying data used to create and test the model. For example, consider a situation where multiple segmentation workflows take place based on varying definition schemes. The multiple segmentation workflows may result in different (though conceptually overlapping) reduced data sets, and distinct sets of candidate models may be created based each reduced data set. However, a quality metric of the data in each reduced data set may not be the same. The quality metric may be lower for reduced data sets where significant data is missing and higher for reduced data sets where more of the relevant data is present. Moreover, statistical analysis of each reduced data set may reveal higher or lower confidence intervals for the data in the reduced data set.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and Cespedes to include wherein the determination of the quality value comprises a determination of a root mean square error of the selected data as taught by Germain in the system of Al-Turki and Cespedes because the data may be used in the short term to make decisions regarding drilling of the particular wellbore (e.g., adjusting drilling direction, decision to change drill bit). The error metrics created for each candidate model may include contributions not only from analysis against the validation subset, but also contributions based on the quality metrics of the reduced data set from which a candidate model was built and tested.  (See ¶ 131 and see ¶ 001)


Regarding Claim 3
 The combination of Al-Turki and Cespedes does not teach wherein the determination of the quality value comprises a determination of a mean absolute error of the selected data.
In the related field of invention, Germain teaches wherein the determination of the quality value comprises a determination of a mean absolute error of the selected data. (See ¶ 129-130 -Various error metrics are generated for each candidate model based on the validation subset, such as root mean square error (RMSE), mean absolute percentage error (MAPE), and other custom metrics. Moreover, the error metrics for each candidate model may take into account data quality of the underlying data used to create and test the model. For example, consider a situation where multiple segmentation workflows take place based on varying definition schemes. The multiple segmentation workflows may result in different (though conceptually overlapping) reduced data sets, and distinct sets of candidate models may be created based each reduced data set. However, a quality metric of the data in each reduced data set may not be the same. The quality metric may be lower for reduced data sets where significant data is missing and higher for reduced data sets where more of the relevant data is present. Moreover, statistical analysis of each reduced data set may reveal higher or lower confidence intervals for the data in the reduced data set.)



11.           Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of Cespedes et al., (PUB NO: US 20180218098 A1), hereinafter Cespedes and further in view of Yang et al., (PUB NO: US 20130075157 A1) hereinafter Yang.


Regarding Claim 4
The combination of Al-Turki and Cespedes does not teach wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data.
In the related field of invention, Yang teaches wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data. (See ¶ 74-76 and see fig 11 -As illustrated in the figure, the digitized data 401 is transformed into Fast Fourier Transform (FFT) data 433 by a Fast Fourier Transformation 431. The FFT data 433, typically filtered by a filter (not shown) to remove some low/high frequency and/or low amplitude data points, generated from other sources, i.e. not from the bit cutting into the rocks. According to the exemplary configuration, an acoustic characteristics evaluation algorithm 441 is employed to evaluate the filtered FFT data 433 for select acoustic characteristics 413, such as, for example, mean frequency, normalized deviation of frequency, mean amplitude, normalized deviation of amplitude, apparent power.)

Examiner note: Examiner consider the filtered FFT data as the selected data and an acoustic characteristics evaluation algorithm 441 is employed to evaluate the filtered FFT data 433 for select acoustic characteristics 413, such as, for example, mean frequency.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and Cespedes to include wherein the determination of the quality value comprises a determination of a mean frequency of a frequency transform of the selected data as taught by Yang in the system of Al-Turki and Cespedes because the derived acoustic characteristics 413 can be used directly for certain applications, such as lithology type identification, formation boundary determination represented by example at 422. FIG. 11 illustrates results of a laboratory experiment showing that the mean frequency and normalized deviation of frequency correlated well with different lithology types. Accordingly, a comparison of the acoustic characteristics 413 to those of a sample having known acoustic characteristics can yield a lithology identification of the rock presently encountered by the drill bit 101, real-time, during drilling operations.(See  ¶ 86)


12.           Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of Cespedes et al., (PUB NO: US 20180218098 A1), hereinafter Cespedes and further in view of BERGEY (PUB NO: US 20170023700 A1).


Regarding Claim 6
The combination of Al-Turki and Cespedes does not teach 
b2. receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir; 
b3. Converting the selected data based on said received pressure and temperature values; wherein the converted data is used for the determination of step d.
In the related field of invention, BERGEY teaches
b2. receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir; (see  ¶ 35-38 FIG. 2 illustrates this step. To perform a bottom hole condition normalization the following input should be used: Oil rate at reference (surface) conditions Qo(t) on reference support of time information. Water rate at reference (surface) Qw(t) conditions on reference support of time information Gas rate Qg(t) at reference conditions on reference support of time information. See ¶ 48- Free gas in the reservoir Qgf. All gas above the aforementioned reference GOR is considered as free gas in reservoir. It is then possible to use the pressure and temperature to calculate the gas rate at reservoir condition 240)
b3. Converting the selected data based on said received pressure and temperature values;(see ¶ 48- It is then possible to use the pressure and temperature to calculate the gas rate at reservoir condition 240 assuming a perfect gas and using Boyle's law: Gres=(Tres/Tref)*(Qgf)/Pres), where, Qgf is the free gas rate, Tres and Tref is the temperature at reservoir and reference conditions respectively and Pres is the pressure at reservoir conditions. 
wherein the converted data is used for the determination of step d. (See  ¶ 311- Step 110 may comprise a rate normalization to estimated bottom hole or reservoir conditions, so as to estimate a global (multiphase) rate at bottom hole conditions. This operation is performed only once. It may be applicable to oil, water, gas rate data (or a subset thereof). See ¶ 51 -At step 120, a normalization of additional input variables is performed and a pseudo-rate computed. This operation is performed only once. Input can be any physical quantity measured at well over time and that can be simulated by a reservoir simulator (oil/water/gas rates [or derived quantities such as gas-oil ratio, water cut, etc], water salinity, tracer concentration, oil composition, etc).)

Examiner note: Examiner consider the converted gas rate data is used for the determination of multiphase rate (quality value) at bottom hold conditions.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and Cespedes to include b2. receiving a pressure and a temperature values for a bottom hole of said at least one well connected to the reservoir;  b3. Converting the selected data based on said received pressure and temperature values; wherein the converted data is used for the determination of step d as taught by BERGEY in the system of Al-Turki and Cespedes in order to normalized variables of differing natures according to reservoir conditions. The weighting constant used to normalize a variable to a pseudo-rate will reflect the importance given to the considered parameter's variations compared to the rates' variations.  Thus, modelling the behavior of a subsurface hydrocarbon reservoir using history matching techniques. (See ¶ 50 and ¶ 001)


Regarding claim 10
The combination of Al-Turki and Cespedes does not teach wherein the determination of the quality value comprises a determination of a respective quality sub-value for each of the wells, the quality value being determined, based on a weighted sum of the respective quality sub-values. 
In the related field of invention, BERGEY teaches wherein the determination of the quality value comprises a determination of a respective quality sub-value for each of the wells, the quality value being determined, based on a weighted sum of the respective quality sub-values. (See ¶ 34 - Rates are commonly provided to the simulator in terms of surface conditions; this step transforms them to reservoir conditions. Considering the usage of such reservoir condition rates (weight in the selection of time-steps), an approximated approach is totally acceptable. See also ¶ 49-the phase rates may be summed (or otherwise combined) to obtain an estimated multiphase reservoir rate QBHP(t). QBHP(t) may be estimated using the following formula:

    PNG
    media_image1.png
    98
    450
    media_image1.png
    Greyscale
                
Examiner note: Examiner consider the phase rate are the quality sub-values for each of the well and the quality value (multiphase rate) is determined by weighted sum of the phase rate.



Regarding claim 11
The combination of Al-Turki and Cespedes does not teach wherein respective weights of the weighted sum are functions of a flow of each well during the first time step or the simulation period. 
In the related field of invention, BERGEY teaches wherein respective weights of the weighted sum are functions of a flow of each well during the first time step or the simulation period. (See ¶ 003-005- One type of subsurface model is the reservoir flow model. This aims to predict reservoir dynamics, i.e. fluid flow properties. Solver algorithms are used to minimize an objective function measuring the difference between real and simulated observations. Simulated observations are obtained by simulating historic reservoir production conditions using a flow simulator and a 3D reservoir model as input. see  ¶ 33-34- It should however be noted that the transformation to reservoir conditions is used only for the purpose of computing weights for the selection of time-steps and that the scheduling results (a rate history between irregularly spaced dates) is always expressed at surface conditions. Rates are commonly provided to the simulator in terms of surface conditions; this step transforms them to reservoir conditions. Considering the usage of such reservoir condition rates (weight in the selection of time-steps).)

Examiner note: Examiner consider the respective weights of the weight sum corresponds to the phase rate summation which are the objective functions of a fluid flow properties using flow simulator (reservoir flow model) during the simulation period. 



13.           Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Turki et al., (PUB NO: US 20160061008 A1), hereinafter Al-Turki in view of Cespedes et al., (PUB NO: US 20180218098 A1), hereinafter Cespedes and further in view of Ramos et al., (PAT NO: US 6016191 A)


Regarding Claim 7
The combination of Al-Turki and Cespedes does not teach wherein the determination of the quality value comprises a binarization of at least the selected data.
In the related field of invention, Ramos teaches wherein the determination of the quality value comprises a binarization of at least the selected data. (see col 5 line 42-43 - FIG. 5d is a schematic illustration of a binarized data signal derived from the signals shown in FIGS. 5a-5c and see also col 9 line 21-25-For example, as shown in FIG. 5, the reflectance detector signal is acquired at 100 and is binarized at 102 by comparing the signal level to the gas threshold at 102. These quasi-binary values are recorded over time at 104 with the aid of a clock signal 106)
Examiner note: Examiner consider the reflectance detector signal acquired at 100 as the selected data to binarized and fig 5d is the illustration of a binarized data signal.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of hydrocarbon reservoir simulation for a plurality of hydrocarbon reservoirs as disclosed by Al-Turki and Cespedes to include wherein the determination of the quality value comprises a binarization of at least the selected data as taught by Ramos in the system of Al-Turki and Cespedes since the historical binarized signal is used to calculate a time fraction (a proportional analysis of the ratio of "time high vs. total measurement time") at 108. The analysis will yield at 110 an accurate estimate of the gas holdup for the given period of time which may conveniently be represented as a simple percentage of the well fluid. Thus, it is used to measure the characteristics of fluid flowing through a well during hydrocarbon production. (See col 9 page 35-41)




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14.           Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140257775 A1 Levitan
Discussing the method of operating the system to define and evaluate a model of a hydrocarbon reservoir. The estimated wellbore pressure can be compared with downhole pressure measurements to validate the reservoir model, or to provoke the user into modifying the model and repeating the evaluation of the model.
US 20110077922 A1 MONCORGE et al.,
Discussing the method for determining a time-step for simulating the reservoir, the reservoir being represented as a plurality of gridded cells and being modeled as a multi-phase system using a plurality of partial differential equations, calculating a plurality of Courant-Friedrichs-Lewy (CFL) conditions of the reservoir model corresponding to the time-step. 

15.               Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147